ON MOTION FOR REHEARING
WENTWORTH, Judge.
Appellee has filed a motion for rehearing and/or clarification suggesting in part that on remand the parties should, because of the context in which the error occurred, be permitted to present additional evidence on the issue to which Dr. Piotrowski’s opinion related. Insofar as our original opinion required reconsideration upon the corrected record, it is hereby amended or clarified to permit such further evidence as the deputy may consider necessary. The motion is otherwise denied, and we adhere to our original opinion in all other respects.
BOOTH and THOMPSON, JJ., concur.